EXHIBIT 10.1

TENTH OMNIBUS AMENDMENT

THIS TENTH OMNIBUS AMENDMENT (this “Amendment”), dated as of February 28, 2006,
is entered into by and among CH FUNDING, LLC, (the “Borrower”), ATLANTIC ASSET
SECURITIZATION LLC, as an Issuer (“Atlantic”), LA FAYETTE ASSET SECURITIZATION
LLC, as an Issuer (“La Fayette”), FALCON ASSET SECURITIZATION CORPORATION, as an
Issuer (“Falcon”), CALYON NEW YORK BRANCH, as the Administrative Agent (the
“Administrative Agent”), as a Bank and as a Managing Agent (“Calyon”), JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION (“JPMC”), as a Bank and as a Managing Agent,
U.S. BANK NATIONAL ASSOCIATION, as the Collateral Agent (“U.S. Bank”), LLOYDS
TSB BANK PLC, a banking corporation organized under the laws of England
(hereinafter, together with its successors and assigns, “Lloyds”), as a Bank,
and DHI MORTGAGE COMPANY, LTD., as the Servicer (the “Servicer”) and as the
Seller (the “Seller”). Capitalized terms used and not otherwise defined herein
are used as defined in the related Operative Documents (as defined below).

RECITALS

WHEREAS, the Servicer, as the Seller, and the Borrower, as the Purchaser,
entered into that certain Master Repurchase Agreement and Addendum to the Master
Repurchase Agreement incorporated therein, dated as of July 9, 2002, as amended
by the Omnibus Amendment, dated as of August 26, 2002, by and among the
Borrower, Atlantic, the Administrative Agent, and the Servicer (the “First
Omnibus Amendment”) and the Second Omnibus Amendment, dated as of November 25,
2002, by and among the Borrower, Atlantic, the Administrative Agent and the
Servicer (the “Second Omnibus Amendment”) (as the same may be amended, restated,
supplemented or modified from time to time, the “Repurchase Agreement”);

WHEREAS, the Borrower, the Administrative Agent and U.S. Bank entered into that
certain Collateral Agency Agreement, dated as of July 9, 2002, as amended by the
First Omnibus Amendment and the Second Omnibus Amendment (the “Collateral Agency
Agreement”);

WHEREAS, the Borrower, as Debtor, the Administrative Agent, U.S. Bank and the
Servicer entered into that certain Security Agreement, dated as of July 9, 2002,
as amended by the Third Omnibus Amendment, dated as of April 18, 2003, by and
among the Borrower, Atlantic, the Administrative Agent and the Servicer (the
“Third Omnibus Amendment”) (as the same may be amended, restated, supplemented
or modified from time to time, the “Security Agreement”);

WHEREAS, the Borrower, Atlantic, Falcon, JPMC, Lloyds, the Administrative Agent,
and the Servicer, have entered into that certain Amended and Restated Loan
Agreement, dated as of July 25, 2003, which incorporates the Loan Agreement
amendments contained in the First Omnibus Amendment, the Second Omnibus
Amendment and the Third Omnibus Amendment and completely replaces and supplants
such Omnibus Amendments (as the same may be amended, restated, supplemented or
modified from time to time, the “Restated Loan Agreement” and, collectively with
the Repurchase Agreement, the Collateral Agency Agreement and the Security
Agreement, the “Operative Documents);

WHEREAS, the Borrower, the Administrative Agent, U.S. Bank and the Servicer have
entered into that certain Fourth Omnibus Amendment, dated as of July 25, 2003,
which completely replaced and supplanted the preceding Omnibus Amendments;

WHEREAS, the Borrower, Calyon, U.S. Bank, JPMC, Lloyds, Danske Bank A/S, Cayman
Islands Branch (together with its successors and assigns, “Danske”), and the
Servicer entered into the Fifth Omnibus Amendment, dated as of December 22, 2003
(the “Fifth Omnibus Amendment”), relating to certain amendments to the Operative
Documents;

WHEREAS, the Borrower, Calyon, JPMC, Lloyds, Danske, and the Servicer entered
into the Sixth Omnibus Agreement, dated as of July 7, 2004 (the “Sixth Omnibus
Amendment”), relating to certain amendments to the Operative Documents;

WHEREAS, the Borrower, Calyon, JPMC, Lloyds, Danske, and the Servicer entered
into the Seventh Omnibus Agreement, dated as of June 29, 2005 (the “Seventh
Omnibus Amendment”), relating to certain amendments to the Operative Documents;

WHEREAS, the Borrower, Calyon, JPMC, Lloyds, U.S. Bank, Atlantic, La Fayette,
Falcon and the Servicer entered into the Eighth Omnibus Agreement, dated as of
September 26, 2005 (the “Eighth Omnibus Amendment”), relating to certain
amendments to the Operative Documents;

WHEREAS, the Borrower, Calyon, JPMC, Lloyds, U.S. Bank, Atlantic, La Fayette,
Falcon and the Servicer entered into the Ninth Omnibus Agreement, dated as of
September 29, 2005 (the “Ninth Omnibus Amendment”), relating to certain
amendments to the Operative Documents;

WHEREAS, via certain assignment agreements, Danske assigned 100% of its interest
to Calyon and Calyon assigned a portion of such interest to Lloyds; and

WHEREAS, the parties hereto desire to further amend the Operative Documents as
hereinafter set forth.

NOW, THEREFORE, the parties agree as follows:

Section 1. Amendment to Repurchase Agreement.

a. The definition of “Alt-A Loan” is hereby deleted in its entirety and replaced
with the following:

“Alt-A Loan” means a Mortgage Loan (other than a Conforming Loan or a Jumbo
Loan) that (1) does not conform to the conventional underwriting standards of
Fannie Mae, Freddie Mac or Ginnie Mae but that is underwritten by an Approved
Investor (other than Fannie Mae, Freddie Mac or Ginnie Mae), within guidelines
generally acceptable to industry norms for “Alt-A” loans, (2) has a demonstrated
secondary market and is readily securitizable, (3) has an original principal
balance less than $650,000, and (4) either matches all applicable requirements
for purchase under the requirements of a Loan Specific Take-Out Commitment or is
covered by a Hedge.

b. The definition of “Approved Investor” is hereby amended to insert the words
“, with respect to a Loan Specific Take-Out Commitment or a Hedge” immediately
after the words ““Approved Investor” means”.

c. The definition of “Collateral Value” is hereby amended as follows:

i. Clause (A)(2) is hereby amended by (1) deleting the words “loan level” and
replacing them with the words “Loan Specific” and (2) inserting the words “Loan
Specific” immediately after the words “the price of that”;

ii. Clause (A)(3) is hereby deleted in its entirety and replaced with the
following clause (A)(3):

(I) in the case of an Alt-A Loan with respect to which there is a Hedge, a
ratable amount determined by multiplying (a) the weighted average purchase price
(expressed as a percentage of par) that Approved Investors are obligated to pay,
pursuant to Hedges, for Alt-A Loans, as shown on the most recent Alt-A Loan
Hedge Report, times (b) the outstanding principal amount of such Eligible
Mortgage Loan, and (II) in the case of a Conforming Loan with respect to which
there is a Hedge, a ratable amount determined by multiplying (a) the weighted
average purchase price (expressed as a percentage of par) that Approved
Investors are obligated to pay, pursuant to Hedges, for Conforming Loans, as
shown on the most recent Conforming Loan Hedge Report, times (b) the outstanding
principal amount of such Eligible Mortgage Loan ; and

iii. the proviso is hereby amended by adding the following clause (l) at the end
thereof:

(l) at any time, the portion of total Collateral Value that may be attributable
to Mortgage Loans the documents for which have been retained by Approved
Investors listed on Schedule IV for a period in excess of forty-five (45) days
(but equal to or less than ninety (90) days) of delivery of such documents shall
not exceed twenty-five percent (25%) of the Maximum Facility Amount, and at any
time, the portion of total Collateral Value that may be attributable to Mortgage
Loans the documents for which have been retained by Approved Investors listed on
Schedule IV for a period equal to or in excess of ninety-one (91) days (but less
than or equal to one hundred and nineteen (119) days) of delivery of such
documents shall not exceed ten percent (10%) of the Maximum Facility Amount;
provided, that, at any time, the portion of total Collateral Value that may be
attributable to Mortgage Loans the documents for which have been retained by
Approved Investors for a period equal to or in excess of one hundred and twenty
(120) days of delivery of such documents shall be zero.

d. The definition of “Eligible Mortgage Loan” is hereby amended by deleting
clauses (x) and (y) at the end thereof in their entirety and by deleting clause
(f) in its entirety and replacing it with the following clause (f):

(f) with respect to which no more than 45 days or an Extended Time Period, if
applicable, has lapsed since the date on which any documentation was shipped to
the related Approved Investor;

e. Article I is hereby amended by adding the following definition of “Extended
Time Period” immediately after the definition of “Event of Default” therein:

“Extended Time Period” means, with respect to items of Mortgage Loan Collateral
delivered by the Collateral Agent to Approved Investors listed on Schedule IV to
the Collateral Agency Agreement, ninety (90) days, subject to a further
extension up to one hundred and nineteen (119) days upon request of such
Approved Investor and the written consent of the Borrower, within which period
the related Mortgage Loans must be returned or sales proceeds remitted in full
to the Collateral Agent.

f. Article I is hereby amended by adding the following definition of “Hedge”
immediately after the definition of “Group Bank Commitment Percentage”:

“Hedge” means, with respect to Conforming Loans and Alt-A Loans for which the
Seller does not have Loan Specific Take-Out Commitments, either (A) a current,
valid, binding, enforceable, written commitment, including, without limitation,
a forward purchase commitment, issued by an Approved Investor, to purchase
Mortgage Loans from the Seller from time to time at a specified price (or a
specified spread to an agreed-upon index), which commitment is not subject to
any term or condition (i) that is not customary in commitments of like nature or
(ii) that, in the reasonably anticipated course of events, cannot be fully
complied with prior to the expiration thereof, in which a perfected security
interest has been granted to the Administrative Agent, or (B) a hedge of the
market value risk of such Mortgage Loan pursuant to a forward sale of
mortgage-backed securities or a sale of Eurodollar futures contracts, with an
Approved Investor, in which a perfected security interest has been granted to
the Administrative Agent.

g. The definition of “Hedge Report” in Article I is hereby deleted in its
entirety and replaced with the following:

“Hedge Report” means either (a) an Alt-A Loan Hedge Report with respect to any
Alt-A Loans included in the Eligible Mortgage Collateral with respect to which
there are Hedges, which report is prepared by the Servicer pursuant to
Section 3.6 of the Loan Agreement and shows, as of the close of business on the
previous Business Day, all Hedges relating to Alt-A Loans, and certain
information with respect to such Hedges including information as the
Administrative Agent or any of the Managing Agents may request, in the form of
Exhibit K-1 to the Loan Agreement or (b) a Conforming Loan Hedge Report with
respect to any Conforming Loans included in the Eligible Mortgage Collateral
with respect to which there are Hedges, which report is prepared by the Servicer
pursuant to Section 3.6 of the Loan Agreement and shows, as of the close of
business on the previous Business Day, all Hedges relating to Conforming Loans,
and certain information with respect to such Hedges including information as the
Administrative Agent or any of the Managing Agents may request, in the form of
Exhibit K-2 to the Loan Agreement.

h. The definition of “Jumbo Loan” is hereby amended by inserting the words “Loan
Specific” immediately after the words “under the requirements of a” in clause
(2) thereof.

i. Article I is hereby amended by adding the following definition of “Loan
Specific Take-Out Commitment” immediately after the definition of “Loan
Agreement” therein:

“Loan Specific Take-Out Commitment” means, with respect to Mortgage Loans that
are included in the Eligible Mortgage Collateral, a current, valid, binding,
enforceable, written commitment, issued by an Approved Investor, to purchase
loans with characteristics of such Mortgage Loans from the Seller from time to
time at a specified price (or a specified spread to an agreed-upon index) and in
amounts, and upon terms, satisfactory to the Administrative Agent, which
commitment is not subject to any term or condition (i) that is not customary in
commitments of like nature or (ii) that, in the reasonably anticipated course of
events, cannot be fully complied with prior to the expiration thereof, with
respect to which the rights but not the obligations under such commitment have
been assigned to the Buyer (pursuant to the terms of the Repurchase Agreement)
(partial assignments being permitted so long as the aggregate amount assigned
fully covers the amount of the Eligible Mortgage Collateral) and in which a
perfected and first-priority security interest has been granted by the Buyer to
the Administrative Agent.

j. The definition of “Take-Out Commitment” in Article I is hereby deleted in its
entirety and replaced with the following:

“Take-Out Commitment” means (A) a Hedge, or (B) a Loan Specific Take-Out
Commitment.

k. The definition of “Take-Out Commitment Documents” in Article I is hereby
deleted in its entirety and replaced with the following:

“Take-Out Commitment Documents” means (1) with respect to any Mortgage Loan with
respect to which there is a Hedge, an executed original assigned Hedge; and
(2) with respect to any Mortgage Loan with respect to which there is a Loan
Specific Take-Out Commitment, copies of all Loan Specific Take-Out Commitments.

l. The definition of “Take-Out Commitment Master Agreement” in Article I is
hereby amended by deleting the word “loan-specific” and replacing it with the
words “Loan Specific”.

m. The definition of “Uncovered Mortgage Loan” in Article I is hereby amended in
its entirety and replaced with the following definition:

“Uncovered Mortgage Loan” means a Mortgage Loan that is not covered by a Hedge
that would be an Eligible Mortgage Loan but for the expiration, forfeiture,
termination, or cancellation of, or default under, the relevant Loan Specific
Take-Out Commitment.

n. Section 3.2(c) is hereby amended by deleting the words “loan-specific” and
replacing them with the words “Loan Specific”.

o. Section 5.28 is hereby amended by deleting in its entirety the last sentence
therein.



    Section 2. Amendment to Collateral Agency Agreement.

a. The definition of “Alt-A Loan” in Exhibit D-1 is hereby deleted in its
entirety and replaced with the following:

“Alt-A Loan” means a Mortgage Loan (other than a Conforming Loan or a Jumbo
Loan) that (1) does not conform to the conventional underwriting standards of
Fannie Mae, Freddie Mac or Ginnie Mae but that is underwritten by an Approved
Investor (other than Fannie Mae, Freddie Mac or Ginnie Mae), within guidelines
generally acceptable to industry norms for “Alt-A” loans, (2) has a demonstrated
secondary market and is readily securitizable, (3) has an original principal
balance less than $650,000, and (4) either matches all applicable requirements
for purchase under the requirements of a Loan Specific Take-Out Commitment or is
covered by a Hedge.

b. The definition of “Approved Investor” in Exhibit D-1 is hereby amended to
insert the words “, with respect to a Loan Specific Take-Out Commitment or a
Hedge” immediately after the words ““Approved Investor” means”.

c. The definition of “Collateral Value” is hereby amended as follows:

i. Clause (A)(2) is hereby amended by (1) deleting the words “loan level” and
replacing them with the words “Loan Specific” and (2) inserting the words “Loan
Specific” immediately after the words “the price of that”;

ii. Clause (A)(3) is hereby deleted in its entirety and replaced with the
following clause (A)(3):

(I) in the case of an Alt-A Loan with respect to which there is a Hedge, a
ratable amount determined by multiplying (a) the weighted average purchase price
(expressed as a percentage of par) that Approved Investors are obligated to pay,
pursuant to Hedges, for Alt-A Loans, as shown on the most recent Alt-A Loan
Hedge Report, times (b) the outstanding principal amount of such Eligible
Mortgage Loan, and (II) in the case of a Conforming Loan with respect to which
there is a Hedge, a ratable amount determined by multiplying (a) the weighted
average purchase price (expressed as a percentage of par) that Approved
Investors are obligated to pay, pursuant to Hedges, for Conforming Loans, as
shown on the most recent Conforming Loan Hedge Report, times (b) the outstanding
principal amount of such Eligible Mortgage Loan ; and

iii. the proviso is hereby amended by adding the following clause (l) at the end
thereof:

(l) at any time, the portion of total Collateral Value that may be attributable
to Mortgage Loans the documents for which have been retained by Approved
Investors listed on Schedule IV for a period in excess of forty-five (45) days
(but equal to or less than ninety (90) days) of delivery of such documents shall
not exceed twenty-five percent (25%) of the Maximum Facility Amount, and at any
time, the portion of total Collateral Value that may be attributable to Mortgage
Loans the documents for which have been retained by Approved Investors listed on
Schedule IV for a period equal to or in excess of ninety-one (91) days (but less
than or equal to one hundred and nineteen (119) days) of delivery of such
documents shall not exceed ten percent (10%) of the Maximum Facility Amount;
provided, that, at any time, the portion of total Collateral Value that may be
attributable to Mortgage Loans the documents for which have been retained by
Approved Investors for a period equal to or in excess of one hundred and twenty
(120) days of delivery of such documents shall be zero.

d. The definition of “Eligible Mortgage Loan” Exhibit D-1 is hereby amended by
deleting clauses (x) and (y) at the end thereof in their entirety and by
deleting clause (f) in its entirety and replacing it with the following clause
(f):

(f) with respect to which no more than 45 days or an Extended Time Period, if
applicable, has lapsed since the date on which any documentation was shipped to
the related Approved Investor;

e. Exhibit D-1 is hereby amended by adding the following definition of “Extended
Time Period” immediately after the definition of “Extensions” therein:

“Extended Time Period” means, with respect to items of Mortgage Loan Collateral
delivered by the Collateral Agent to Approved Investors listed on Schedule IV to
the Collateral Agency Agreement, ninety (90) days, subject to a further
extension up to one hundred and nineteen (119) days upon request of such
Approved Investor and the written consent of the Borrower, within which period
the related Mortgage Loans must be returned or sales proceeds remitted in full
to the Collateral Agent.

f. Exhibit D-1 is hereby amended by adding the following definition of “Hedge”
immediately after the definition of “Group Bank Commitment Percentage”:

“Hedge” means, with respect to Conforming Loans and Alt-A Loans for which the
Seller does not have Loan Specific Take-Out Commitments, either (A) a current,
valid, binding, enforceable, written commitment, including, without limitation,
a forward purchase commitment, issued by an Approved Investor, to purchase
Mortgage Loans from the Seller from time to time at a specified price (or a
specified spread to an agreed-upon index), which commitment is not subject to
any term or condition (i) that is not customary in commitments of like nature or
(ii) that, in the reasonably anticipated course of events, cannot be fully
complied with prior to the expiration thereof, in which a perfected security
interest has been granted to the Administrative Agent, or (B) a hedge of the
market value risk of such Mortgage Loan pursuant to a forward sale of
mortgage-backed securities or a sale of Eurodollar futures contracts, with an
Approved Investor, in which a perfected security interest has been granted to
the Administrative Agent.

g. The definition of “Hedge Report” in Exhibit D-1 I is hereby deleted in its
entirety and replaced with the following:

“Hedge Report” means either (a) an Alt-A Loan Hedge Report with respect to any
Alt-A Loans included in the Eligible Mortgage Collateral with respect to which
there are Hedges, which report is prepared by the Servicer pursuant to
Section 3.6 of the Loan Agreement and shows, as of the close of business on the
previous Business Day, all Hedges relating to Alt-A Loans, and certain
information with respect to such Hedges including information as the
Administrative Agent or any of the Managing Agents may request, in the form of
Exhibit K-1 to the Loan Agreement or (b) a Conforming Loan Hedge Report with
respect to any Conforming Loans included in the Eligible Mortgage Collateral
with respect to which there are Hedges, which report is prepared by the Servicer
pursuant to Section 3.6 of the Loan Agreement and shows, as of the close of
business on the previous Business Day, all Hedges relating to Conforming Loans,
and certain information with respect to such Hedges including information as the
Administrative Agent or any of the Managing Agents may request, in the form of
Exhibit K-2 to the Loan Agreement.

h. The definition of “Jumbo Loan” in Exhibit D-1 is hereby amended by inserting
the words “Loan Specific” immediately after the words “under the requirements of
a” in clause (2) thereof.

i. Exhibit D-1 is hereby amended by adding the following definition of “Loan
Specific Take-Out Commitment” immediately after the definition of “Loan
Agreement” therein:

“Loan Specific Take-Out Commitment” means, with respect to Mortgage Loans that
are included in the Eligible Mortgage Collateral, a current, valid, binding,
enforceable, written commitment, issued by an Approved Investor, to purchase
loans with characteristics of such Mortgage Loans from the Originator from time
to time at a specified price (or a specified spread to an agreed-upon index) and
in amounts, and upon terms, satisfactory to the Administrative Agent, which
commitment is not subject to any term or condition (i) that is not customary in
commitments of like nature or (ii) that, in the reasonably anticipated course of
events, cannot be fully complied with prior to the expiration thereof, with
respect to which the rights but not the obligations under such commitment have
been assigned to the Borrower (partial assignments being permitted so long as
the aggregate amount assigned fully covers the amount of the Eligible Mortgage
Collateral) and in which a perfected and first-priority security interest has
been granted by the Borrower to the Administrative Agent.

j. The definition of “Take-Out Commitment” in Exhibit D-1 is hereby deleted in
its entirety and replaced with the following:

“Take-Out Commitment” means (A) a Hedge, or (B) a Loan Specific Take-Out
Commitment.

k. The definition of “Take-Out Commitment Documents” in Exhibit D-1 is hereby
deleted in its entirety and replaced with the following:

“Take-Out Commitment Documents” means (1) with respect to any Mortgage Loan with
respect to which there is a Hedge, an executed original assigned Hedge; and
(2) with respect to any Mortgage Loan with respect to which there is a Loan
Specific Take-Out Commitment, copies of all Loan Specific Take-Out Commitments.

l. The definition of “Take-Out Commitment Master Agreement” in Exhibit D-1 is
hereby amended by deleting the word “loan-specific” and replacing it with the
words “Loan Specific”.

m. The definition of “Uncovered Mortgage Loan” in Exhibit D-1 is hereby amended
in its entirety and replaced with the following definition:

“Uncovered Mortgage Loan” means a Mortgage Loan that is not covered by a Hedge
that would be an Eligible Mortgage Loan but for the expiration, forfeiture,
termination, or cancellation of, or default under, the relevant Loan Specific
Take-Out Commitment.

n. Section 3.2 is hereby amended by inserting the following sentence after the
first sentence in clause (a) therein:

The Borrower may also, periodically, transfer to the Collateral Agent Mortgage
Loans that are Eligible Mortgage Loans against the transfer of funds by the
Collateral Agent from the Collection Account. On the date of each such transfer
of Mortgage Loans against payment therefor, the Servicer shall, pursuant to a
Release Letter substantially in the form attached as Exhibit D-13 hereto, direct
the Collateral Agent to transfer from the Collection Account an amount equal to
the amount specified in the Release Letter to the account identified in such
Release Letter in payment for the related Mortgage Loans; provided, however,
that after giving effect to any such transfer of Mortgage Loans and the payment
therefor, the total Collateral Value of all Eligible Mortgage Collateral will
equal or exceed the Primary Obligations.

o. Section 3.4(b)(i) is hereby amended by deleting “.” at the end thereof and
adding the following proviso:

; provided, however, that to the extent that the Collateral Agent has to deliver
such items of Mortgage Loan Collateral to Approved Investors listed on
Schedule IV, the Collateral Agent shall, unless otherwise instructed by the
Servicer, so deliver under the Collateral Agent’s “Bailee and Security Agreement
Letter,” substantially in the form of Exhibit D-6(c) hereto or such other form
as may be approved by the Administrative Agent as appropriate.

p. Section 3.4(b)(iii) is hereby amended by inserting the words “or an Extended
Time Period, if applicable” after the words “forty-five (45) days”.

q. Section 3.8 is hereby amended by deleting clause (a)(i) in its entirety and
replacing it with the following:

(i) All information supplied by the Borrower to the Collateral Agent in any
Assignment, or related electronic transmission, received by the Collateral
Agent, including but not limited to the acquisition price paid for any Mortgage
Loan, the unpaid principal balance of any Mortgage Loan as of its closing and
funding date and the weighted average purchase price (expressed as a percentage
of par) that Approved Investors are obligated to pay, pursuant to Hedges, for
all Eligible Mortgage Loans, as shown on the most recent Hedge Report (and any
adjustments made by the Collateral Agent, for the purposes of calculating the
related Collateral Value, with respect to Mortgage Loans that subsequently were
covered by Loan Specific Take-Out Commitments) and whether the Mortgage Loan is
a Conforming Loan, a Jumbo Loan or an Alt-A Loan; provided, that, in determining
the weighted average purchase price for making any adjustments as referenced
above, the Collateral Agent shall, with respect to Alt-A Loans, use the value
that is the “Portfolio Total” with respect to the column “Market” under “Alt-A
Portfolio Profile” in the Alt-A Loan Hedge Report and, with respect to
Conforming Loans, use the value that is the “Total” with respect to the column
“Value” under “Portfolio Hedge Position — Market Value Analysis” in the
Conforming Loan Hedge Report.

r. Section 3.12 is hereby deleted in its entirety and replaced with the
following Section 3.12:

Section 3.12 Take-Out Commitment and Hedge Reporting.

(a) Each Assignment delivered to the Collateral Agent shall indicate the
Approved Investor with respect to the Loan Specific Take-Out Commitment and an
indication of the price associated with the Loan Specific Take-Out Commitment.
Notwithstanding the foregoing, if any Conforming Loan or Alt-A Loan is covered
by a Hedge and not a Loan Specific Take-Out Commitment, the Assignment shall so
indicate.

(b) The Servicer shall prepare duly completed Alt-A Loan Hedge Report and
Conforming Loan Hedge Report in the forms of Exhibit K-1 and Exhibit K-2,
respectively, to the Loan Agreement on the close of business on the last
Business Day of each week and shall provide such reports to the Borrower and the
Collateral Agent no later than 10:00 a.m. (eastern time) on the following
Business Day. To the extent that any Alt-A Loan Hedge Report or Conforming Loan
Hedge Report reflects a weighted average purchase price (expressed as a
percentage of par) less than 100% of par, (A) the Servicer shall, with effect
from such date and on an ongoing basis, prepare and provide to the Borrower and
the Collateral Agent such report(s) on the close of business on each Business
Day, and (B) the Collateral Agent shall accordingly adjust the Collateral Value
of the Mortgage Loans identified in such report.

(c) Upon request of the Administrative Agent or either Managing Agent at any
time, the Servicer shall furnish to the Administrative Agent and the applicable
Managing Agent (x) copies of the most recent Alt-A Loan Hedge Report and
Conforming Loan Hedge Report and (y) a list of Loan Specific Take-Out
Commitments, together with copies of any such Loan Specific Take-Out Commitments
to the extent not previously delivered to the Administrative Agent. The Borrower
shall provide the Administrative Agent and the Managing Agents with up-to-date
copies of the Take-Out Commitment Master Agreements for each Approved Investor.

s. Schedule I, Collateral Review Functions, is hereby amended by inserting the
words “or Extended Time Period, if applicable” after the words “45 days” in
clause h(i) therein:

t. Schedule IV, Approved Investors with Extended Time Periods, is attached as
Annex A hereto.

u. Exhibit D-6(b), Bailee and Security Agreement Letter for Pool Custodian, is
hereby deleted and replaced with Exhibit D-6(b) attached as Annex B hereto.

v. The form of Exhibit D-6(c), Bailee and Security Agreement Letter for Approved
Investors Listed on Schedule IV, is attached as Annex C hereto.

w. Exhibit D-11, Form of Substitution Request, is hereby amended by deleting the
footnote to Schedule II thereto and replacing it with the following footnote:

All Mortgage Loans must be covered by a Loan Specific Take-Out Commitment or a
Hedge. This column should show a code for the Approved Investor related to the
Loan Specific Take-Out Commitment or should show a code indicating that the
Mortgage Loan is covered by a Hedge.

x. The form of Exhibit D-13, Warehouse Lender’s Release Letter Authorization, is
attached as Annex D hereto.



    Section 3. Amendment to Restated Loan Agreement.

a. The definition of “Alt-A Loan” is hereby deleted in its entirety and replaced
with the following:

“Alt-A Loan” means a Mortgage Loan (other than a Conforming Loan or a Jumbo
Loan) that (1) does not conform to the conventional underwriting standards of
Fannie Mae, Freddie Mac or Ginnie Mae but that is underwritten by an Approved
Investor (other than Fannie Mae, Freddie Mac or Ginnie Mae), within guidelines
generally acceptable to industry norms for “Alt-A” loans, (2) has a demonstrated
secondary market and is readily securitizable, (3) has an original principal
balance less than $650,000, and (4) either matches all applicable requirements
for purchase under the requirements of a Loan Specific Take-Out Commitment or is
covered by a Hedge.

b. The definition of “Approved Investor” is hereby amended to insert the words
“, with respect to a Loan Specific Take-Out Commitment or a Hedge” immediately
after the words ““Approved Investor” means”.

c. The definition of “Collateral Value” is hereby amended as follows:

i. Clause (A)(2) is hereby amended by (1) deleting the words “loan level” and
replacing them with the words “Loan Specific” and (2) inserting the words “Loan
Specific” immediately after the words “the price of that”;

ii. Clause (A)(3) is hereby deleted in its entirety and replaced with the
following clause (A)(3):

(I) in the case of an Alt-A Loan with respect to which there is a Hedge, a
ratable amount determined by multiplying (a) the weighted average purchase price
(expressed as a percentage of par) that Approved Investors are obligated to pay,
pursuant to Hedges, for Alt-A Loans, as shown on the most recent Alt-A Loan
Hedge Report, times (b) the outstanding principal amount of such Eligible
Mortgage Loan, and (II) in the case of a Conforming Loan with respect to which
there is a Hedge, a ratable amount determined by multiplying (a) the weighted
average purchase price (expressed as a percentage of par) that Approved
Investors are obligated to pay, pursuant to Hedges, for Conforming Loans, as
shown on the most recent Conforming Loan Hedge Report, times (b) the outstanding
principal amount of such Eligible Mortgage Loan ; and

iii. the proviso is hereby amended by adding the following clause (l) at the end
thereof:

(l) at any time, the portion of total Collateral Value that may be attributable
to Mortgage Loans the documents for which have been retained by Approved
Investors listed on Schedule IV for a period in excess of forty-five (45) days
(but equal to or less than ninety (90) days) of delivery of such documents shall
not exceed twenty-five percent (25%) of the Maximum Facility Amount, and at any
time, the portion of total Collateral Value that may be attributable to Mortgage
Loans the documents for which have been retained by Approved Investors listed on
Schedule IV for a period equal to or in excess of ninety-one (91) days (but less
than or equal to one hundred and nineteen (119) days) of delivery of such
documents shall not exceed ten percent (10%) of the Maximum Facility Amount;
provided, that, at any time, the portion of total Collateral Value that may be
attributable to Mortgage Loans the documents for which have been retained by
Approved Investors for a period equal to or in excess of one hundred and twenty
(120) days of delivery of such documents shall be zero.

d. The definition of “Eligible Mortgage Loan” is hereby amended by deleting
clauses (x) and (y) at the end thereof in their entirety and by deleting clause
(f) in its entirety and replacing it with the following clause (f):

(f) with respect to which no more than 45 days or an Extended Time Period, if
applicable, has lapsed since the date on which any documentation was shipped to
the related Approved Investor;

e. Article I is hereby amended by adding the following definition of “Extended
Time Period” immediately after the definition of “Approved Investor”:

“Extended Time Period” means, with respect to items of Mortgage Loan Collateral
delivered by the Collateral Agent to Approved Investors listed on Schedule IV to
the Collateral Agency Agreement, ninety (90) days, subject to a further
extension up to one hundred and nineteen (119) days upon request of such
Approved Investor and the written consent of the Borrower, within which period
the related Mortgage Loans must be returned or sales proceeds remitted in full
to the Collateral Agent.

f. Article I is hereby amended by adding the following definition of “Hedge”
immediately after the definition of “Group Bank Commitment Percentage”:

“Hedge” means, with respect to Conforming Loans and Alt-A Loans for which the
Seller does not have Loan Specific Take-Out Commitments, either (A) a current,
valid, binding, enforceable, written commitment, including, without limitation,
a forward purchase commitment, issued by an Approved Investor, to purchase
Mortgage Loans from the Seller from time to time at a specified price (or a
specified spread to an agreed-upon index), which commitment is not subject to
any term or condition (i) that is not customary in commitments of like nature or
(ii) that, in the reasonably anticipated course of events, cannot be fully
complied with prior to the expiration thereof, in which a perfected security
interest has been granted to the Administrative Agent, or (B) a hedge of the
market value risk of such Mortgage Loan pursuant to a forward sale of
mortgage-backed securities or a sale of Eurodollar futures contracts, with an
Approved Investor, in which a perfected security interest has been granted to
the Administrative Agent.

g. The definition of “Hedge Report” in Article I is hereby deleted in its
entirety and replaced with the following:

“Hedge Report” means either (a) an Alt-A Loan Hedge Report with respect to any
Alt-A Loans included in the Eligible Mortgage Collateral with respect to which
there are Hedges, which report is prepared by the Servicer pursuant to
Section 3.6 of the Loan Agreement and shows, as of the close of business on the
previous Business Day, all Hedges relating to Alt-A Loans, and certain
information with respect to such Hedges including information as the
Administrative Agent or any of the Managing Agents may request, in the form of
Exhibit K-1 to the Loan Agreement or (b) a Conforming Loan Hedge Report with
respect to any Conforming Loans included in the Eligible Mortgage Collateral
with respect to which there are Hedges, which report is prepared by the Servicer
pursuant to Section 3.6 of the Loan Agreement and shows, as of the close of
business on the previous Business Day, all Hedges relating to Conforming Loans,
and certain information with respect to such Hedges including information as the
Administrative Agent or any of the Managing Agents may request, in the form of
Exhibit K-2 to the Loan Agreement.

h. The definition of “Jumbo Loan” is hereby amended by inserting the words “Loan
Specific” immediately after the words “under the requirements of a” in clause
(2) thereof.

i. Article I is hereby amended by adding the following definition of “Loan
Specific Take-Out Commitment” immediately after the definition of “Liquidity
Agreement” therein:

“Loan Specific Take-Out Commitment” means, with respect to Mortgage Loans that
are included in the Eligible Mortgage Collateral, a current, valid, binding,
enforceable, written commitment, issued by an Approved Investor, to purchase
loans with characteristics of such Mortgage Loans from the Originator from time
to time at a specified price (or a specified spread to an agreed-upon index) and
in amounts, and upon terms, satisfactory to the Administrative Agent, which
commitment is not subject to any term or condition (i) that is not customary in
commitments of like nature or (ii) that, in the reasonably anticipated course of
events, cannot be fully complied with prior to the expiration thereof, with
respect to which the rights but not the obligations under such commitment have
been assigned to the Borrower (partial assignments being permitted so long as
the aggregate amount assigned fully covers the amount of the Eligible Mortgage
Collateral) and in which a perfected and first-priority security interest has
been granted by the Borrower to the Administrative Agent

j. The definition of “Take-Out Commitment” in Article I is hereby deleted in its
entirety and replaced with the following:

“Take-Out Commitment” means (A) a Hedge, or (B) a Loan Specific Take-Out
Commitment.

k. The definition of “Take-Out Commitment Documents” in Article I is hereby
deleted in its entirety and replaced with the following:

“Take-Out Commitment Documents” means (1) with respect to any Mortgage Loan with
respect to which there is a Hedge, an executed original assigned Hedge; and
(2) with respect to any Mortgage Loan with respect to which there is a Loan
Specific Take-Out Commitment, copies of all Loan Specific Take-Out Commitments.

l. The definition of “Take-Out Commitment Master Agreement” in Article I is
hereby amended by deleting the word “loan-specific” and replacing it with the
words “Loan Specific”.

m. The definition of “Uncovered Mortgage Loan” in Article I is hereby amended in
its entirety and replaced with the following definition:

“Uncovered Mortgage Loan” means a Mortgage Loan that is not covered by a Hedge
that would be an Eligible Mortgage Loan but for the expiration, forfeiture,
termination, or cancellation of, or default under, the relevant Loan Specific
Take-Out Commitment.

n. Section 3.2 is hereby amended by inserting the following sentence after the
first sentence in clause (a) therein:

The Borrower may also, periodically, transfer to the Collateral Agent Mortgage
Loans that are Eligible Mortgage Loans against the transfer of funds by the
Collateral Agent from the Collection Account. On the date of each such transfer
of Mortgage Loans, the Servicer shall, pursuant to a Release Letter
substantially in the form attached as Exhibit D-13 to the Collateral Agency
Agreement, direct the Collateral Agent to transfer from the Collection Account
an amount equal to the amount specified in the Release Letter to the account
identified in such Release Letter in payment for the related Mortgage Loans;
provided, however, that after giving effect to any such transfer of Mortgage
Loans and the payment therefor, the total Collateral Value of all Eligible
Mortgage Collateral will equal or exceed the Primary Obligations

o. Section 3.3(b)(iii) is hereby amended by inserting the words “or an Extended
Time Period” after the words “forty-five (45) days”.

p. Section 3.6 is hereby deleted in its entirety and replaced with the following
Section 3.6:

Section 3.6 Take-Out Commitment and Hedge Reporting.

(a) Each Assignment delivered to the Collateral Agent shall indicate the
Approved Investor with respect to the Loan Specific Take-Out Commitment and an
indication of the price associated with the Loan Specific Take-Out Commitment.
Notwithstanding the foregoing, if any Conforming Loan or Alt-A Loan is covered
by a Hedge and not a Loan Specific Take-Out Commitment, the Assignment shall so
indicate.

(b) The Servicer shall prepare duly completed Alt-A Loan Hedge Report and
Conforming Loan Hedge Report in the forms of Exhibit K-1 and Exhibit K-2,
respectively, hereto on the close of business on the last Business Day of each
week and shall provide such reports to the Borrower and the Collateral Agent no
later than 10:00 a.m. (eastern time) on the following Business Day. To the
extent that any Alt-A Loan Hedge Report or Conforming Loan Hedge Report reflects
a weighted average purchase price (expressed as a percentage of par) less than
100% of par, (A) the Servicer shall, with effect from such date and on an
ongoing basis, prepare and provide to the Borrower and the Collateral Agent such
report(s) on the close of business on each Business Day, and (B) the Collateral
Agent shall accordingly adjust the Collateral Value of the Mortgage Loans
identified in such report.

(c) Upon request of the Administrative Agent or either Managing Agent at any
time, the Servicer shall furnish to the Administrative Agent and the applicable
Managing Agent (x) copies of the most recent Alt-A Loan Hedge Report and
Conforming Loan Hedge Report and (y) a list of Loan Specific Take-Out
Commitments, together with copies of any such Loan Specific Take-Out Commitments
to the extent not previously delivered to the Administrative Agent. The Borrower
shall provide the Administrative Agent and the Managing Agents with up-to-date
copies of the Take-Out Commitment Master Agreements for each Approved Investor.

q. Section 6.1(o) is hereby deleted in its entirety and replaced with the
following:

(o) promptly upon entering into any master agreement with respect to a Loan
Specific Take-Out Commitment, a copy of such agreement and (ii) upon request by
the Administrative Agent, or if there is an Event of Default, copies of all
Take-Out Commitment Documents with respect to Mortgage Loans covered by a Loan
Specific Take-Out Commitment; provided, that if the Take-Out Commitment is made
on a confirmation or supplement to a master agreement and the master agreement
has been previously delivered to the Administrative Agent, only the confirmation
or supplement is required to be delivered pursuant to this clause.

r. Section 6.17 is hereby amended by deleting in its entirety the last sentence
therein and replacing it with the following sentence.:

The Borrower shall cause the Originator to obtain, and maintain in full force
and effect, Hedges as of each date of determination, with an aggregate purchase
price at least equal to the total of the outstanding principal balances of the
Borrower’s entire portfolio of Mortgage Loans plus hedges (with each such hedge
required to meet the definition of “Hedge” herein except that a security
interest in such hedge need not have been granted to the Administrative Agent),
as of each date of determination, with an aggregate purchase price at least
equal to the total of the outstanding principal balances of the Originator’s
entire portfolio of mortgage loans.

s. Section 11.2 is hereby amended by (1) deleting the words “Non-Conforming
Loans” and replacing them with the words “Mortgage Loans with respect to which
Loan Specific Take-Out Commitments have been issued” and (2) inserting the words
“Loan Specific” immediately after the words “that has issued a”.

t. Exhibit D-6(b), Bailee and Security Agreement Letter for Pool Custodian, is
hereby deleted and replaced with Exhibit D-6(b) attached as Annex B hereto.

u. The form of Exhibit D-6(c), “Bailee and Security Agreement Letter for
Approved Investors Listed on Schedule IV,” is attached as Annex C hereto.

v. Exhibit K, Form of Hedge Report, is hereby deleted in its entirety and
replaced with Exhibit K-1, Form of Alt-A Loan Hedge Report attached hereto as
Annex E, and Exhibit K-2, Form of Conforming Loan Hedge Report attached hereto
as Annex F.



    Section 4. Operative Documents in Full Force and Effect as Amended.

Except as specifically amended hereby, all of the provisions of the Operative
Documents and all of the provisions of all other documentation required to be
delivered with respect thereto shall remain in full force and effect from and
after the date hereof.



    Section 5. Miscellaneous.

a. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall not
constitute a novation of any Operative Document, but shall constitute an
amendment thereof. The parties hereto agree to be bound by the terms and
conditions of each Operative Document, as amended by this Amendment, as though
such terms and conditions were set forth herein

b. The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

c. This Amendment may not be amended or otherwise modified except as provided in
each respective Operative Agreement.

d. This Amendment and the rights and obligations of the parties under this
amendment shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law, which shall apply hereto).

{Signatures appear on the following pages.}

1

IN WITNESS WHEREOF, the parties have agreed to and caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

BORROWER: CH FUNDING, LLC

By: /s/ Mark C. Winter
Name: Mark C. Winter
Title: CFO/EVP


ADMINISTRATIVE AGENT,
BANK, AND MANAGING
AGENT: CALYON NEW YORK BRANCH

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director

By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director

ISSUER: ATLANTIC ASSET SECURITIZATION LLC

By: Calyon New York Branch, as Attorney in Fact

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director

By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director

{Signatures continue on the following page.}

2

ISSUER: LA FAYETTE ASSET SECURITIZATION LLC

By: Calyon New York Branch, as Attorney in Fact

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director

By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director



BANK AND MANAGING AGENT: JPMORGAN CHASE BANK, N.A.

By: /s/ Jill T. Lane
Name: Jill T. Lane
Title: Vice President




ISSUER: FALCON ASSET SECURITIZATION CORPORATION

By: /s/ Jill T. Lane
Name: Jill T. Lane
Title: Vice President



SELLER AND SERVICER: DHI MORTGAGE COMPANY, LTD.

By: DHI Mortgage Company GP, Inc., formerly known as CH Mortgage Company GP,
Inc., its general

partner

By: /s/ Mark C. Winter
Name: Mark C. Winter
Title: CFO/EVP

3



    BANK: LLOYDS TSB BANK PLC

By: /s/ Michelle White
Name: Michelle White
Title: Assistant Vice President Structured
Finance W 154

By: /s/ Thea Watkins
Name: Thea Watkins
Title: Vice President Structured Finance W001



COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION

By: /s/ Edwin D. Jenkins
Name: Edwin D. Jenkins
Title: Senior Vice President

4

ANNEX A

SCHEDULE IV

APPROVED INVESTORS WITH EXTENDED
TIME PERIODS



  a.   Deutsche Bank Securities Inc.



  b.   Morgan Stanley & Co. Incorporated

5

ANNEX B

EXHIBIT D-6(b)

BAILEE AND SECURITY AGREEMENT LETTER FOR POOL CUSTODIAN

[Name and address of pool custodian]
_                                                          
_                                                          

Ladies and Gentlemen:

The mortgage notes and other documents enclosed with this letter (the
“Collateral”) and described on the attached schedule have been assigned and
pledged to CALYON NEW YORK BRANCH, in its capacity as administrative agent (the
“Administrative Agent”) for the “Lenders” under and as defined in the Loan
Agreement entered into as of July 9, 2002 among CH FUNDING, LLC (the “Company”),
the Issuer and Banks parties thereto, the Administrative Agent, and DHI MORTGAGE
COMPANY, LTD., in its capacity as servicer thereunder (as the same may be
increased, reduced, supplemented, amended, restated, renewed, extended or
otherwise modified from time to time, the “Loan Agreement”), pursuant to that
one certain Security Agreement among the Company, the Administrative Agent, and
U.S. BANK NATIONAL ASSOCIATION, in its capacity as the collateral agent (the
“Collateral Agent”) dated as of July 9, 2002 (as it has been or may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”). Capitalized terms used herein, and not otherwise defined
herein, shall have the meanings assigned to such terms in the Security
Agreement.

The Collateral is now being conditionally delivered to you in trust as custodian
for pooling in connection with the issuance of securities to be based on and
backed by such Collateral (i.e., the issuance of “mortgage-backed securities”).
If within forty-five (45) days after the date of this letter the Administrative
Agent has not received the mortgage-backed securities themselves, then you must
return the Collateral itself to the Collateral Agent. Until such time as the
Collateral Agent receives the mortgage-backed securities in exchange for the
Collateral or the Collateral itself, you shall be deemed to hold the Collateral
(1) subject to the conditions stated in the immediately preceding sentence,
(2) in trust for the use and benefit of the Administrative Agent for the benefit
of the holders of the Obligations (as defined in the Security Agreement),
(3) subject to and burdened by the security interest granted pursuant to the
Security Agreement to the Administrative Agent for the benefit of the holders of
the Obligations and (4) as the Administrative Agent’s bailee in accordance with
the applicable provisions of the Uniform Commercial Code in the State of
Delaware. You have no property interest in the Collateral until you send the
mortgage-backed securities to the Collateral Agent, but instead have only the
naked right to possession of the Collateral as bailee and trustee for the
Administrative Agent for the benefit of the holders of the Obligations and
subject to all of the terms and conditions of this letter. If you receive
conflicting or inconsistent instructions regarding the Collateral from the
Company and the Collateral Agent or the Administrative Agent, you agree to act
in accordance with the Collateral Agent or the Administrative Agent’s
instructions. It is understood that the Collateral Agent is delivering the
Collateral, and will be receiving the mortgage-backed securities, or cash, as
agent and bailee for the holders of the Obligations.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS LETTER OR ANY OTHER PAPERS OR
AGREEMENT, EACH OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT RESERVES
THE RIGHT EXERCISABLE AT ANY TIME BEFORE THE MORTGAGED-BACKED SECURITIES HAVE
BEEN ISSUED AND DELIVERED TO THE ADMINISTRATIVE AGENT TO REQUIRE BY WRITTEN
NOTICE, DELIVERED TO YOU IN ANY LEGALLY EFFECTIVE MANNER, THAT YOU RETURN THE
COLLATERAL TO THE COLLATERAL AGENT, WHEREUPON YOU SHALL BE OBLIGATED TO DO SO
WITHOUT FURTHER NOTICE, AND THIS SENTENCE (AS WELL AS THE OTHER PROVISIONS OF
THIS LETTER) SHALL BE BINDING ON YOUR SUCCESSORS, TRUSTEES, CONSERVATORS,
RECEIVERS AND ASSIGNS.

If the foregoing accurately reflects your understanding of your role with
respect to the Collateral and in particular your status as bailee and trustee
for the Collateral Agent and your very limited rights in the Collateral until
you send the mortgage-backed securities to the Administrative Agent in exchange
for the Collateral, please execute the enclosed copy of this letter and return
it to us (although your receipt for this letter shall not be necessary to the
effectiveness of any of its provisions). Otherwise, please notify us and return
all of the enclosed Collateral to us immediately and in any event within ten
(10) days after the date of this letter. If you fail to either (a) execute and
return a copy of this letter to the Collateral Agent or (b) return to the
Collateral Agent all of the enclosed Collateral within ten (10) days after this
letter’s date, then you shall have accepted possession of the Collateral as the
Collateral Agent’s bailee, in trust, subject to the security interest granted to
the Administrative Agent for the use and benefit of the holders of the
Obligations, and on the conditions specified in this letter.

If the mortgage-backed securities are not received by the Collateral Agent in
exchange for the enclosed Collateral on or before forty-five (45) days after
this letter’s date, then you are instructed to return all of the Collateral to
the Collateral Agent (although that shall not affect or impair any claim or
cause of action against you in respect of your Take-Out Commitment).

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent

By:                                                                 
Name:
Title:

Received and agreed to.

[Name and signature of Pool Custodian and date signed]

Schedule of Mortgage Notes and Other Documents

6

7

ANNEX C

EXHIBIT D-6(c)

FORM OF BAILEE AND SECURITY AGREEMENT LETTER
FOR APPROVED INVESTORS LISTED ON SCHEDULE IV

DATE:

[Investor’s Name]
[Investor’s Address]

     
Re:
  DHI MORTGAGE COMPANY, LTD.:
 
  Sale of Mortgage Loans

Attached please find those Mortgage Loans listed separately on the attached
schedule, which are being delivered to you for purchase.

The Mortgage Loans comprise a portion of the Collateral under (and as the term
“Collateral” and capitalized terms not otherwise defined herein are defined in)
that certain Loan Agreement entered into as of July 9, 2002 (as it has been or
may hereafter be amended, restated, supplemented or otherwise modified from time
to time), among CH FUNDING, LLC (the “Company”), the Issuer and Banks parties
thereto, CALYON NEW YORK BRANCH, in its capacity as administrative agent for the
“Lenders” (as defined therein) (in such capacity, the “Administrative Agent”),
and DHI MORTGAGE COMPANY, LTD. (“DHI Mortgage”), in its capacity as servicer
thereunder, pursuant to that certain Security Agreement among the Company, the
Administrative Agent, and U.S. BANK NATIONAL ASSOCIATION, in its capacity as the
collateral agent (the “Collateral Agent”) dated as of July 9, 2002 (as it has
been or may hereafter be amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”). DHI Mortgage is reacquiring the
Mortgage Loans from CH Funding and is offering such Mortgage Loans to you. Each
of the Mortgage Loans is subject to a security interest in favor of the
Administrative Agent on behalf of the Secured Parties, which security interest
shall be automatically released upon your remittance of the full amount of the
purchase price of such Mortgage Loan (as set forth on the schedule attached
hereto) by wire transfer to the following account:

WIRE INSTRUCTIONS TO SETTLEMENT ACCOUNT:

U.S. Bank National Association, Minneapolis, MN

ABA#

For Credit to: CH Funding, LLC

Collection Account Number: 1047 5621 5240

Pending your purchase of each Mortgage Loan and until payment therefor is
received, the aforesaid security interest therein will remain in full force and
effect, and you shall hold possession of such Collateral and the documentation
evidencing same as custodian, agent and bailee for and on behalf of the Secured
Parties. In the event any Mortgage Loan is unacceptable for purchase, return the
rejected item directly to the Collateral Agent at the address set forth below.
The Mortgage Loan must be so returned or sales proceeds remitted in full no
later than ninety (90) calendar days from the date hereof (or, with the consent
of DHI Mortgage, such longer period, not to exceed one hundred and nineteen
(119) calendar days, as approved). In no event shall any Mortgage Loan be
returned to or sales proceeds remitted to DHI Mortgage or CH Funding; Mortgage
Loans and/or sale proceeds must be returned to the Collateral Agent and/or to
the settlement account above. If you are unable to comply with the above
instructions, please so advise the undersigned immediately.

NOTE: BY ACCEPTING THE MORTGAGE LOANS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE SECURED PARTIES ON THE
TERMS DESCRIBED IN THIS LETTER. THE UNDERSIGNED, AS COLLATERAL AGENT, REQUESTS
THAT YOU ACKNOWLEDGE RECEIPT OF THE ENCLOSED MORTGAGE LOANS AND THIS LETTER BY
SIGNING AND RETURNING THE ENCLOSED COPY OF THIS LETTER TO THE UNDERSIGNED;
HOWEVER, YOUR FAILURE TO DO SO DOES NOT NULLIFY SUCH CONSENT.

Sincerely,

U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Agent

By:                                                             
Name:
Title:

Address: 225 South Sixth Street
Mortgage Banking Services


EP-MN-M5M13
Minneapolis, MN55402-4302

ACKNOWLEDGEMENT OF RECEIPT:

[Investor]

By:                                                              

Name:                                                         

Title:                                                           

Date:                                                           

8

Schedule of Mortgage Notes and Other Documents

9

ANNEX D

EXHIBIT D-13

FORM OF WAREHOUSE LENDER’S
RELEASE LETTER AUTHORIZATION

[Date]

U.S. BANK NATIONAL ASSOCIATION,



      as Collateral Agent



225   South Sixth Street



    Mortgage Banking Services EP-MN-M5MB



    Minneapolis, MN 55402-4302

Re: Warehouse Lender’s Release Letter

Reference is made to the Amended and Restated Loan Agreement dated as of
July 25, 2003, among CH FUNDING, LLC, as Borrower, ATLANTIC ASSET SECURITIZATION
LLC, as an Issuer, LA FAYETTE ASSET SECURITIZATION LLC, as an Issuer, FALCON
ASSET SECURITIZATION CORPORATION, as an Issuer, CALYON NEW YORK BRANCH, as a
Bank, as a Managing Agent and the Administrative Agent, JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as a Bank and as a Managing Agent, LLOYDS TSB BANK PLC, as
a Bank, and DHI MORTGAGE COMPANY, LTD. as the Servicer (the “Servicer”) (such
agreement, as from time to time supplemented, amended, restated or extended, the
“Loan Agreement”).

1. We hereby direct you, as Collateral Agent, to withdraw from the Collection
Account an amount equal to the amount specified in the attached Warehouse
Lender’s Release Letter (the “Release Letter”) and to transfer such amount to
the account specified in the Release Letter in payment for the Mortgage Loans
identified on the schedule attached to the Release Letter by close of business
on the date hereof.

2. It is our understanding that the total Collateral Value of all Eligible
Mortgage Collateral, after giving effect to the foregoing transfer, will equal
or exceed the Primary Obligations.

THIS WAREHOUSE LENDER’S RELEASE LETTER AUTHORIZATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

10

IN WITNESS WHEREOF, the undersigned has executed this letter as of the day and
year first above written.



      Very truly yours,



      DHI MORTGAGE COMPANY, LTD.,



      as Servicer



      By: DHI Mortgage Company GP, Inc., formerly known as CH Mortgage Company
GP, Inc., its general partner



      By:                                                   



      Name:                                              



      Title:                                                

Acknowledged and agreed to
as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:                                                       
Name:                                                  
Title:                                                    

Copy: Calyon New York Branch,

as Administrative Agent

11

ATTACHMENT

WAREHOUSE LENDER’S RELEASE LETTER

12

ANNEX E

EXHIBIT K-1

FORM OF ALT-A LOAN HEDGE REPORT

                                              DHI Mortgage Company
       
   
          [Date/Time]
 
                                            ALT-A Portfolio Profile
       
   
           
 
                                            Market Price Basis:
      Market Value Analysis

 
                                            Product Description
  Count   Total Balance   Risk Weight   Book   Lock Price
  Market
  % Change   $ Change
 
                                                                     
   
       
 
                                                                     
   
       
 
                                            Portfolio Total
                   
   
       
 
                                                                     
   
       
 
                                                                     
   
       
 
                                                                     
   
       
 
                                            Security Portfolio
                   
   
       
 
                                                                Net Hedge Value:
   
       
 
                                            Security Type   Balance
  Risk Factor   Risk Weight   Book Price
  Market Price
  % Change   $ Change
 
                                                                 
   
           
 
                                                                 
   
           
 
                                                                 
   
           
 
                                            Portfolio Total                    
   
           
 
                                           

13

ANNEX F

EXHIBIT K-2

FORM OF CONFORMING LOAN HEDGE REPORT

Portfolio Hedge Position – Market Value Analysis

                                                                               
      Effective Date 2/20/2006
   
   
   
   
   
   
  [Date/Time]

 
                                                                               
    Pool   Pipeline
  Amount
  Basis
  Lock
  Value
  Gain/Loss
  Hedge
  Cost
  Market
  Gain/Loss

 
                                                                               
         
   
   
   
   
   
   
   
   

 
                                                                               
         
   
   
   
   
   
   
   
   

 
                                                                               
    Total
   
   
   
   
   
   
   
   

 
                                                                               
    Net Result =
      Change in Value of Locks
  Change in Value of Securities
   
   

 
                                                                               
     
   
   
   
   
   
   
   

 
                                                                               
    Applications
  Locked Loans
   
  Locked Account Portfolio
   
   
   

 
                                                                               
    Lock Ratio
  Best Effort %:
  Mandatory %:
  FMV Best Efforts
   

 
                                                                               
     
       
   
   
   
   
   

 
                                                                               
     
      Mandatory / Hedged Portfolio
  At Risk Portfolio
    
 
                                                                               
    Date
  Pipeline
  FMV   MBS
  FMV
  Net $$
  Net %%
  Coverage Effective
  Locked
  Closed


14